DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 8-13, 16 and 18-27 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…partitioning the UBM pad region into a first zone and a second zone, the first zone facing towards a center of the substrate, and the second zone facing away from the center of the substrate; providing the substrate according to the layout, the providing of the substrate comprising forming a conductive via in the substrate, the conductive via disposed outside the second zone and at least partially overlapping the first zone from a top view perspective; and forming a UBM pad over the conductive via and within the UBM pad region...”, in combination with the rest of the limitations of claim 1.  
The order of the steps of claim 1 is not taught by the prior art. 
The primary reasons for allowance of the independent claim 10 is that the prior art does not disclose or suggest the claimed limitations “…wherein the redistribution layer comprises a top surface contacting the upper surface of the conductive via, wherein the conductive via overlaps the first zone with a first area and overlaps the second zone with a second area less than the first area, wherein the UBM pad contacts the top surface of the redistribution layer and the upper surface of the conductive via...”, in combination with the rest of the limitations of claim 10.  
The primary reasons for allowance of the independent claim 19 is that the prior art does not disclose or suggest the claimed limitations “…forming a redistribution layer over the semiconductor die and adjacent to the conductive via; forming an insulation layer over the redistribution layer and covering a top surface of the conductive via; wherein the redistribution layer laterally surrounding the conductive via, wherein the insulation layer is arranged between the UBM pad and the redistribution layer...”, in combination with the rest of the limitations of claim 19.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mounir S Amer/Primary Examiner, Art Unit 2894